     Case 3:20-cv-01029-MMA-MDD Document 18 Filed 03/26/21 PageID.1443 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
       SARAH ANNE P.,                                       Case No.: 20-cv-1029-MMA (MDD)
11
                                                            ORDER ADOPTING REPORT AND
12                                       Plaintiff,         RECOMMENDATION OF UNITED
       v.                                                   STATES MAGISTRATE JUDGE;
13
       ANDREW SAUL,                                         [Doc. No. 17]
14
                                                            GRANTING PLAINTIFF’S MOTION
15                                     Defendant.           FOR SUMMARY JUDGMENT AND
                                                            REMANDING ACTION TO SOCIAL
16                                                          SECURITY ADMINISTRATION
17                                                          [Doc. No. 13]
18
19
20          On June 4, 2020, Sarah Anne P. (“Plaintiff”) filed this social security appeal
21    challenging the denial of her application for disability benefits. See Doc. No. 1. The
22    Court referred all matters arising in this action to the assigned United States Magistrate
23    Judge for report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and Civil
24    Local Rule 72.1. See Doc. No. 4. On November 10, 2020, the parties filed the
25    administrative record. See Doc. No. 11. Thereafter, Plaintiff filed a motion for summary
26    judgment. See Doc. No. 13. Judge Dembin has issued a report recommending that the
27    Court grant Plaintiff’s motion and remand the case for further administrative action to
28    determine whether Plaintiff is disabled. See Doc. No. 17.

                                                      -1-                   20-cv-1029-MMA (MDD)
     Case 3:20-cv-01029-MMA-MDD Document 18 Filed 03/26/21 PageID.1444 Page 2 of 2



 1          Pursuant to Rule 72(b) of the Federal Rules of Civil Procedure and 28 U.S.C.
 2    § 636(b)(1), the Court must “make a de novo determination of those portions of the report
 3    . . . to which objection is made,” and “may accept, reject, or modify, in whole or in part,
 4    the findings or recommendations made by the magistrate [judge].” 28 U.S.C.
 5    § 636(b)(1); see also United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989).
 6    Objections to the Report and Recommendation were due no later than March 25, 2021.
 7    See Doc. No. 17 at 20. To date, neither party has objected to the Report and
 8    Recommendation, and the time for doing so has expired. See Docket.
 9          The Court finds that Judge Dembin has issued an accurate Report and well-
10    reasoned recommendation that the motion be granted. The Court therefore ADOPTS the
11    Report and Recommendation in its entirety, GRANTS Plaintiff’s motion, and
12    REMANDS this matter to the Social Security Administration pursuant to sentence four
13    of 41 U.S.C. § 405(g) for further administrative proceedings consistent with this Court’s
14    Order and Judge Dembin’s Report and Recommendation. The Court further DIRECTS
15    the Clerk of Court to enter judgment accordingly and close the case.
16          IT IS SO ORDERED.
17    Dated: March 26, 2021
18                                                  _____________________________
19                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
20
21
22
23
24
25
26
27
28

                                                   -2-                     20-cv-1029-MMA (MDD)
